Title: The Officers of Minutemen in York County to the Pennsylvania Committee of Safety, 31 August 1775: résumé
From: Officers of Minutemen in York County
To: Pennsylvania Committee of Safety


<York, August 31, 1775: The committee and militia officers of the county, at a meeting on July 20, carried out the recommendation of the Assembly and Congress by ordering the formation of a least five companies of minutemen, and elected the undersigned as field officers. Five companies are already raised and most of the officers chosen. Several of the companies are large, about 100 each, partly in order to be at full strength even if all the men cannot appear, and partly to permit removing whatever “improper Persons may push themselves in,” as well as those who have no settled residence.
The men are in the prime of life and for the most part good marksmen. “They considred that all their Mustering was mere parade without they actually intended to step forth when called up.” They have placed themselves under martial law and have been told that its penalties, designed for those who do not behave, are no threat to those who do; the regulations of the continental army might properly be adapted for them. They cannot be expected to muster frequently because of the expense and loss of time, but have agreed to meet more often than the rest of the militia. Unless they have six weeks’ training “we could not prudently attempt to meet regular Troops in the Field, though we might do Execution if permitted to act as irregulars.” Only those who have a settled residence in the county should be accepted, so as to be readily available in case of emergency; and there are plenty of these. If after they are trained they are not called to action, they may be used to support the militia. “Should they be wanted before the publick Arms are finished we are in Hopes they will be supplied by the Militia companies, tho their Arms will not be so good.” A company of riflemen will be raised to act as light infantry for the battalion, and if the latter is too small it can be enlarged.
A man may hold a commission in the minutemen, the committee has decided, and also in the militia. Otherwise many militia officers would have to be replaced, and “nothing seems to cause more confusion in Companies than the changing of officers.” The county has tried to fulfil the Assembly’s wishes. “Should there by any Alterations necessary because of the Tardiness of other Counties, we hope no such alterations will oblige this County to raise Minute-Men over again. Such a proceeding might be difficult to be carried into Execution.” Addressed to Franklin, John Dickinson, and the committee, and signed by Richard McCalister, Thomas Hartley, and David Grier.
P.S.: Mr. Swope (Swoope), the member of the committee of safety from the county, has seen this letter.>
